

NET PERCEPTIONS, INC.
RESTRICTED STOCK AWARD AGREEMENT
NICHOLAS SOKOLOW


RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") made as of this 22nd day of
September, 2006, by and between Net Perceptions, Inc., a Delaware corporation,
having its principal office at One Landmark Square, 22nd Floor, Stamford,
Connecticut 06901(the "Company"), and Nicholas Sokolow, an individual residing
c/o Sokolow, Correras & Associates, 55 Avenue Kleber, Paris, France (the
"Recipient").


WHEREAS, the Company has heretofore adopted the 1999 Equity Incentive Plan of
Net Perceptions, Inc. (the "Plan") which Plan has been approved by the Company's
stockholders; and


WHEREAS, the Recipient has rendered valuable service to the Company and/or one
of its subsidiaries, in his capacity as a director (“Director”) and otherwise;
and


WHEREAS, the Company believes it to be in the best interests of the Company to
reward Recipient for services rendered and to secure the future services of the
Recipient by providing the Recipient with an inducement to continue to serve as
a Director through the grant of restricted shares of the Company’s common stock;
and


WHEREAS, this Agreement is delivered and entered into pursuant to the Plan.


NOW, THEREFORE, the parties agree as follows:


1.    Stock Restricted. Subject to the provisions hereinafter set forth and the
terms and conditions of the Plan, the Company hereby grants to the Recipient, as
of the date hereof (the "Grant Date"), a restricted stock award, which shall
vest immediately, of One-Hundred Thousand (100,000) shares (the “Restricted
Shares”) of common stock of the Company, par value $0.00001 per share (the
"Common Stock"), such number being subject to adjustment as provided in the
Plan.


2.    Vesting.


(a)    The Restricted Shares shall vest and be deemed fully earned on the date
hereof, but shall be subject to the restrictions on transfer provided elsewhere
herein.


(b)    Upon the execution and delivery of this Agreement, the Restricted Shares
shall be issued to the Recipient in accordance with the Plan and the terms
thereof, and hereof, including Section 3 and 4 below.


(c)    Nothing in the Plan shall confer on Recipient any right to continue as a
Director of the Company or any subsidiary of the Company, or limit in any way
the right of the Board of Directors or Stockholders of the Company or any
Affiliate (as defined in the Plan) or subsidiary of the Company to terminate the
Recipient's status as a Director. Without limiting the generality of the
foregoing, the Recipient’s status as Director is subject to, among other things,
the Company’s Bylaws, Articles of Incorporation, the requirements of the
Delaware corporation law, state and federal securities laws, and the right of
the Company’s shareholders to elect Directors. This Agreement does not
constitute an employment contract. This Agreement does not guarantee that
Recipient will continue to serve as a Director in the future.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)    Tax Consequences. Recipient understands that Recipient may suffer adverse
tax consequences as a result of the grant, vesting or disposition of the
Restricted Shares. Recipient represents that Recipient has consulted with the
Recipient's own independent tax consultant(s) as Recipient deems advisable in
connection with the grant, vesting or disposition of the Restricted Shares and
that Recipient is not relying on the Company for any tax advice.


3.    Issuance and Withholding.


(a)    Upon vesting, the Company shall issue the Restricted Shares registered in
the name of Recipient and shall deliver certificates representing the Restricted
Shares to the Recipient.


(b)     Prior to the issuance of the Restricted Shares, Recipient must pay or
provide for any applicable federal or state withholding obligations in
accordance with Section 15 below.


4.    Compliance With Laws and Regulations/Lockup. 


(a)    The issuance and transfer of Restricted Shares shall be subject to
compliance by the Company and Recipient with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange or quotation system on which the Company's Common Stock may be
listed at the time of such issuance or transfer.


(b)    The Recipient shall not sell, transfer, exchange, hypothecate, grant a
security interest in, pledge or otherwise dispose of (collectively, “Transfer”),
other than by will or by the laws of descent and distribution, the Restricted
Shares, except in accordance with the following schedule:


Date ("Release Date")
 
Number of Shares Released
from Restrictions on Transfer
 
Aggregate Number of Shares
Released from Restrictions
         
September 30, 2006
 
12,500
 
12,500
December 31, 2006
 
12,500
 
25,000
March 31, 2007
 
12,500
 
37,500
June 30, 2007
 
12,500
 
50,000
September 30, 2007
 
12,500
 
67,500
December 31, 2007
 
12,500
 
75,000
March 31, 2008
 
12,500
 
87,500
June 30, 2008
 
12,500
 
100,000



(c)    The Recipient acknowledges that the Transfer of the Restricted Shares is
subject to the requirements of the Plan, the Securities Act, and all other
applicable securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
5.    Privileges of Stock Ownership. Except for the restrictions on Transfer
herein, the Recipient shall have full voting rights, dividend rights, and other
rights of a stockholder with respect to the Restricted Shares upon their
issuance.


6.    Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Recipient or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Recipient.


7.    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.


8.    Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Recipient shall be in writing and addressed to
Recipient at the address indicated above or to such other address as such party
may designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.


9.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Recipient and
Recipient's heirs, executors, administrators, legal representatives, successors
and assigns.


10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.


11.         Acceptance. Recipient hereby acknowledges receipt of a copy of the
Plan and this Agreement. Recipient has read and understands the terms and
provisions thereof and hereof, and accepts this restricted stock award subject
to all the terms and conditions of the Plan and this Agreement. Recipient
acknowledges that there maybe adverse tax consequences upon the grant or the
vesting of this restricted stock award, issuance or disposition of the
Restricted Shares and that the Company has advised Recipient to consult a tax
advisor regarding the tax consequences of the grant, vesting, issuance or
disposition.


12.         Covenants of the Recipient. The Recipient agrees (and for any proper
successor hereby agrees) upon the request of the Committee, to execute and
deliver a certificate, in form reasonably satisfactory to the Committee,
regarding applicable Federal and state securities law matters. 
 
 
3

--------------------------------------------------------------------------------

 
 
13.         Obligations of the Company


(a)    Notwithstanding anything to the contrary contained herein, neither the
Company nor its transfer agent shall be required to issue any fraction of a
share of Common Stock, and the Company shall issue the largest number of whole
Restricted Shares of Common Stock to which Recipient is entitled and shall
return to the Recipient the amount of any unissued fractional share in cash.


(b)    The Company may endorse such legend or legends upon the certificates for
Restricted Shares issued to the Recipient pursuant to the Plan and may issue
such "stop transfer" instructions to its transfer agent in respect of such
Restricted Shares as, in its discretion, it determines to be necessary or
appropriate to: (i) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act; (ii) implement the provisions
of the Plan and any agreement between the Company and the Recipient or grantee
with respect to such Restricted Shares; or (iii) as may be required pursuant to
the Company’s Amended and Restated Certificate of Incorporation, as amended.


(c)    The Company shall pay all issue or transfer taxes with respect to the
issuance or transfer of Restricted Shares to Recipient, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance or
transfer.


(d)    All Restricted Shares issued following vesting shall be fully paid and
non-assessable to the extent permitted by law.


14.         Section 83(b) Election. If the Recipient files an election with the
Internal Revenue Service to include the fair market value of any Restricted
Shares in gross income as of the Grant Date, the Restricted Stockholder agrees
to promptly furnish the Company with a copy of such election, together with the
amount of any federal, state, local or other taxes required to be withheld to
enable the Company to claim an income tax deduction with respect to such
election


15.         Withholding Taxes. The Recipient acknowledges that the Company is
not responsible for the tax consequences to the Recipient of the granting,
vesting or issuance of the Restricted Shares, and that it is the responsibility
of the Recipient to consult with the Recipient’s personal tax advisor regarding
all matters with respect to the tax consequences of the granting, vesting and
issuance of the Restricted Shares. The Company shall have the right to deduct
from the Restricted Shares or any payment to be made with respect to the
Restricted Shares any amount that federal, state, local or foreign tax law
requires to be withheld with respect to the Restricted Shares or any such
payment. Alternatively, the Company may require that the Recipient, prior to or
simultaneously with the Company incurring any obligation to withhold any such
amount, pay such amount to the Company in cash or in shares of the Company’s
Common Stock (including shares of Common Stock retained from the restricted
stock award creating the tax obligation), which shall be valued at the Fair
Market Value of such shares on the date of such payment. In any case where it is
determined that taxes are required to be withheld in connection with the
issuance, transfer or delivery of the shares, the Company may reduce the number
of shares so issued, transferred or delivered by such number of shares as the
Company may deem appropriate to comply with such withholding. The Company may
also impose such conditions on the payment of any withholding obligations as may
be required to satisfy applicable regulatory requirements under the Exchange
Act, if any.
 
 
4

--------------------------------------------------------------------------------

 
 
16.         Miscellaneous


(a)    If the Recipient loses the share certificates evidencing the Restricted
Shares granted hereunder, or if such share certificates are stolen, damaged or
destroyed, the Company shall, subject to such reasonable terms as to indemnity
as the Committee, in its sole discretion shall require, replace the Agreement.


(b)    This Agreement cannot be amended, supplemented or changed, and no
provision hereof can be waived, except by a written instrument making specific
reference to this Agreement and signed by the party against whom enforcement of
any such amendment, supplement, modification or waiver is sought. A waiver of
any right derived hereunder by the Recipient shall not be deemed a waiver of any
other right derived hereunder.


(c)    This Agreement may be executed in any number of counterparts, but all
counterparts will together constitute but one agreement.


(d)    In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the terms and conditions of the Plan shall govern. All
capitalized terms used herein but not defined shall have the meanings given to
such terms in the Plan.  


(e)    TAX CONSEQUENCES. RECIPIENT UNDERSTANDS THAT RECIPIENT MAY SUFFER ADVERSE
TAX CONSEQUENCES AS A RESULT OF THE GRANT, VESTING OR DISPOSITION OF THE
RESTRICTED SHARES. RECIPIENT REPRESENTS THAT RECIPIENT HAS CONSULTED WITH HIS OR
HER OWN INDEPENDENT TAX CONSULTANT(S) AS RECIPIENT DEEMS ADVISABLE IN CONNECTION
WITH THE GRANT, VESTING OR DISPOSITION OF THE RESTRICTED SHARES AND THAT
RECIPIENT IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.


[Remainder of this Page Intentionally Left Blank]


 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Corporation has caused this Restricted Stock Award
Agreement to be executed by its duly authorized officer and the Recipient has
executed this Agreement as of the 22nd day of September, 2006.
 
 

 
Net Perceptions, Inc.




By:_______________________________
Name:___________________
Title:_______________
     
Recipient:




__________________________________
Nicholas Sokolow

 
 
 

--------------------------------------------------------------------------------

 

 